Citation Nr: 0715113	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  03-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral fasciitis.  

6.  Entitlement to an initial compensable evaluation for 
amputation of the distal phalanx of the left middle finger.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1981 to 
August 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That decision granted service 
connection for degenerative disc disease of the cervical 
spine, degenerative disc disease of the lumbar spine, 
bilateral plantar fasciitis, and amputation of the distal 
phalanx and assigned separate 10 percent disability 
evaluations for each of the spine disabilities and for the 
bilateral fasciitis and a noncompensable evaluation for the 
left middle finger disability.  That decision also denied 
service connection for hypertension and for sinusitis.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in May 2005, and 
that development was completed.  The case has since been 
returned to the Board for appellate review.  

A hearing was held on November 2, 2004, in Little Rock, 
Arkansas, before, Kathleen K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for a right shoulder disorder.  However, during 
the pendency of the appeal, a rating decision dated in August 
2006 granted service connection for degenerative condition of 
the right shoulder and assigned a noncompensable evaluation 
effective from September 1, 2001.  Therefore, the issue of 
entitlement to service connection for a right shoulder 
disorder no longer remains in appellate status, and no 
further consideration is required.

The issue of entitlement to service connection for sinusitis 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Hypertension did not manifest in service or to a 
compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to 
military service.

3.  The veteran's degenerative disc disease of the cervical 
spine is not productive of moderate limitation of motion, 
moderate intervertebral disc disease with recurring attacks, 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks but less than 
four during the past 12 months, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.
4.  The veteran's degenerative disc disease of the lumbar 
spine is not productive of moderate limitation of motion, 
moderate intervertebral disc disease with recurring attacks, 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks but less than 
four during the past 12 months, forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

5.  The veteran is in receipt for the maximum schedular 
rating available for bilateral fasciitis, and this disability 
is not shown to present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.

6.  The veteran's distal phalanx of the middle finger of the 
left hand is amputated with the nail bed completely removed, 
which is productive of pain and ankylosis of the distal 
interphalangeal joint.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5235-5243, 5290, 5293 (2001-2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5235-5243, 5292, 5293 (2001-2006).

4.  The criteria for an initial evaluation in excess of 10 
percent for bilateral fasciitis have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5299-5274 (2006).

5.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for an initial 10 percent for amputation of the 
distal phalanx of the left middle finger have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.71a, Diagnostic Code 5154 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board does acknowledge that the RO did not provide the 
veteran with notice prior to the initial rating decision in 
June 2001.  Nevertheless, the RO did send the veteran letters 
in May 2005, June 2005, and November 2005, which did meet the 
notification requirements.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.
In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the veteran's 
claims for service connection and for higher initial 
evaluations were readjudicated in a supplemental statement of 
the case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claims and testifying at a hearing 
before the Board.  Viewed in such context, the furnishing of 
notice after the decision that led to this appeal did not 
compromise the essential fairness of the adjudication. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The 
veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  Therefore, with respect to the 
timing requirement for the notice, the Board concludes that 
to decide this appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection 
and for a higher initial evaluation.  Specifically, the June 
2005 letter indicated that the evidence must show that the 
veteran had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  The 
June 2005 letter also stated that, "To establish entitlement 
to an increased evaluation for your service-connected 
disability, the evidence must show that your service-
connected condition has gotten worse."  Additionally, the 
July 2003 statement of the case (SOC) and the August 2006 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  In fact, the SOC and SSOC provided 
the veteran with the schedular criteria used to evaluate his 
service- connected degenerative disc disease of the cervical 
spine, degenerative disc disease of the lumbar spine, 
bilateral plantar fasciitis, and amputation of the distal 
phalanx of the left middle finger.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2005, June 2005, and 
November 2005 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claims and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2005, June 2005, and November 2005 letters notified the 
veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The May 2005 and June 2005 letters 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.   In addition, the May 2005 letter 
informed the veteran that it was still his responsibility to 
support his claims with appropriate evidence.  Similarly, the 
May 2005, June 2005, and November 2005 letters stated that it 
was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  As noted above, because each of 
the four content requirements of notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran informing him that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  He was also afforded VA examinations in May 
2001, December 2004, and April 2006.  VA has further assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC and SSOC, which 
informed them of the laws and regulations relevant to the 
veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
hypertension.  In fact, the May 2001 VA examiner noted that 
the veteran did have some labile systolic elevation of blood 
pressure, but observed that he had not been treated for 
hypertension and stated that his blood pressure recordings 
were normal for the most part.  The May 2001 VA examiner also 
opined that the veteran did not have sustained systolic or 
diastolic hypertension.  The Board notes that the term 
"hypertension" refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  See Dorland's Illustrated Medical Dictionary 
635 (26th ed. 1985).  Similarly, for VA rating purposes, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Code 7101, Note 1 (2006).  Moreover, the medical evidence of 
record does not show that he sought treatment for 
hypertension immediately following his period of service or 
for many years thereafter.  Therefore, the Board finds that 
hypertension did not manifest in service or within one 
thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
hypertension, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first symptoms of hypertension 
is itself evidence which tends to show that hypertension did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the veteran's 
current hypertension to the his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which current 
hypertension could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there is any 
competent evidence of record, medical or otherwise, which 
links any current disorder to a disease or injury in service.  
Therefore, the Board finds that hypertension did not manifest 
during service or within one year of separation from service 
and has not been shown to be causally or etiologically to an 
event, disease, or injury in service.  Accordingly, service 
connection for hypertension is not warranted.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hypertension is not warranted.  Although the 
veteran contends that he currently has hypertension that is 
related to his military service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.



A.  Degenerative Disc Disease of the Cervical Spine and 
Lumbar Spine 

The veteran is currently assigned a 10 percent disability 
evaluation for his degenerative disc disease of the cervical 
spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  
The Board also notes that he is also service-connected for 
degenerative disc disease of the lumbar spine, which is 
assigned a separate 10 percent disability evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 23, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 23, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

The veteran was notified of these regulation changes in the 
Statement of the Case and the Supplemental Statements of the 
Case.  Thus, the Board's decision to proceed in adjudicating 
this claim does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard, 4 Vet. App. at 393-94.

Under the old regulations, Diagnostic Code 5290 provided for 
ratings based on limitation of motion of the cervical spine.  
When such limitation of motion is slight, a 10 percent 
disability evaluation is assigned.  A 20 percent rating is 
warranted when limitation of motion is moderate.  

Diagnostic Code 5292 also provided for the evaluation of 
limitation of motion of the lumbar spine.  A 10 percent 
disability evaluation was contemplated for slight limitation 
of motion, and a 20 percent disability evaluation was 
warranted when such impairment was moderate.

Further, prior to September 23, 2003, Diagnostic Code 5293 
provided that a 10 percent disability evaluation was 
contemplated for mild intervertebral disc syndrome.  A 20 
percent disability was warranted for moderate intervertebral 
disc disease with recurring attacks. 

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 10 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 weeks.  A 20 percent disability evaluation 
was contemplated for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 weeks.  See Amendment to Part 4, Schedule 
for Rating Disabilities, Effective September 23, 2002; See 67 
Fed. Reg. 54345-54349 (August 22, 2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Code 5242 indicates that 
degenerative arthritis of the spine should be evaluated under 
the General Rating Formula for Disease and Injuries to the 
Spine or under Diagnostic Code 5003.  Note 6 further provides 
that the thoracolumbar and cervical spine segments should be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  The thoracolumbar segment of the spine includes 
the thoracic and lumbosacral spine.  

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5290 and 5291 
(limitation of motion of the cervical spine and of the dorsal 
spine), and the General Rating Formula for Diseases and 
Injuries of the Spine.  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
veteran is already assigned a 10 percent disability 
evaluation for his cervical strain, and the medical evidence 
of record does not demonstrate that involvement of 2 or more 
major joints or 2 or more minor joint groups. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent disability evaluation is contemplated when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2006).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2004).  See also 38 C.F.R. § 4.71a, Plate V (2006). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2006).  


1.  Cervical Spine 

In considering the evidence of record the old regulations as 
set forth above, the Board concludes that the veteran is not 
entitled to a higher initial evaluation for degenerative disc 
disease of the cervical spine under the old regulations.  The 
medical evidence of record does not show him to have had 
moderate limitation of motion of the cervical spine or 
moderate intervertebral disc disease with recurring attacks 
prior to September 23, 2002.  The May 2001 VA examination 
found the veteran to have 50 degrees of forward flexion, 
extension to 50 degrees, lateral flexion to 40 degrees, and 
rotation to 40 degrees.  Private medical records dated in 
March 2002 also documented the veteran as having full range 
of motion in the neck.  Moreover, the May 2001 VA examiner 
commented that there were no neurologic deficit in the legs 
or arms, and the veteran described only pain and stiffness in 
his neck.  The Board does observe that the veteran reported 
that the pain as sometimes radiates down his right arm.  
However, the Board also notes that the veteran is separately 
service-connected for peripheral neuropathy of the right 
upper extremity associated with degenerative disc disease of 
the cervical spine.  Separate disability ratings may only be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  As such, the manifestations of the 
peripheral neuropathy of the right upper extremity cannot be 
considered in the evaluation of the veteran's degenerative 
disc disease of the cervical spine.  As such, the veteran has 
not been shown to have met the criteria for an evaluation in 
excess of 10 percent prior to September 23, 2002.

In considering the evidence of record under the revised 
rating criteria of Diagnostic Code 5293 effective September 
23, 2002, the Board finds that the veteran is not entitled to 
an increased evaluation in excess of 10 percent for his 
cervical spine disability.  The medical evidence does not 
reveal incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four during the past 12 months.  As previously 
noted, an incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note 1.  In this case, there are no treatment 
records associated with the claims file indicating that the 
veteran was prescribed bed rest by any physician, and the 
April 2006 VA examiner specifically noted that the veteran 
had not had any incapacitating spells where he was ordered to 
bed by a doctor in the last year.  Therefore, the Board finds 
that the veteran is not entitled to a higher initial 
evaluation under the rating criteria in effect as of 
September 23, 2002.

In considering the evidence of record under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's degenerative disc disease of the 
cervical spine.  As previously discussed, the veteran does 
not have incapacitating episodes with a total duration of at 
least two weeks but less than four during the past 12 months.   
In addition, the evidence of record does not indicate that 
the veteran has forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees or the 
combined range of motion of the cervical spine not greater 
than 170 degrees. In fact, the April 2006 VA examiner 
indicated that the veteran had forward flexion to 40 degrees, 
extension to 45 degrees, left lateral flexion to 20 degrees, 
right lateral flexion to 25 degrees, left rotation to 25 
degrees, and right rotation to 40 degrees.  Moreover, the 
veteran has not been shown to have muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  In fact, the May 2001 VA examiner 
indicated that the curvature of his cervical spine was 
normal, and the April 2006 VA examiner noted that the veteran 
had a normal gait and did not have any weakness or 
paraspinous muscle spasm.  Thus, the veteran is not entitled 
to a higher initial evaluation under the revised rating 
schedule that became effective on September 23, 2003.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his degenerative disc disease of the cervical 
spine.  The medical evidence of record does not identify any 
separate neurological findings or disability not already 
contemplated under the discussed pertinent criteria.  In 
fact, the May 2001VA examiner stated that there were no 
neurologic deficits in the legs or arms.  Moreover, the 
veteran is already separately service-connected for 
peripheral neuropathy of the right upper extremity associated 
with degenerative disc disease of the cervical spine.  
Therefore, the Board concludes that the veteran does not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's degenerative disc 
disease of the cervical spine is not warranted on the basis 
of functional loss due to pain or weakness in this case, as 
the veteran's symptoms are supported by pathology consistent 
with the assigned 10 percent rating, and no higher.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions.  However, the effect of the pain 
in the veteran's cervical spine is contemplated in the 
currently assigned 10 percent disability evaluation under 
Diagnostic Code 5242.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the April 2006 VA examiner stated that 
there was no additional loss in range of motion due to pain, 
fatigue, weakness, or incoordination.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
higher initial evaluation for the veteran's degenerative disc 
disease of the cervical spine.


2.  Lumbar Spine 

In considering the evidence of record under the old 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
degenerative disc disease of the lumbar spine.  The medical 
evidence of record does not show him to have had moderate 
limitation of motion of the lumbar spine or moderate 
intervertebral disc disease with recurring attacks prior to 
September 23, 2002.  In fact, the May 2001 VA examiner 
indicated that the veteran had 90 degrees of forward flexion, 
30 degrees of extension, 30 degrees of lateral flexion 
bilaterally, and 30 degrees of rotation bilaterally.  The 
Board does observe that the veteran told the May 2001 VA 
examiner that he sometimes experienced pain and numbness down 
his left leg.  However, the examiner stated that there were 
no neurologic deficits in the legs. As such, the veteran has 
not been shown to have met the criteria for an evaluation in 
excess of 10 percent prior to September 23, 2002.

In considering the evidence of record under the revised 
rating criteria of Diagnostic Code 5293 effective September 
23, 2002, the Board finds that the veteran is not entitled to 
an increased evaluation in excess of 10 percent for his 
lumbar spine disability.  The medical evidence does not 
reveal incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four during the past 12 months.  As previously 
noted, an incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note 1.  In this case, there are no treatment 
records associated with the claims file indicating that the 
veteran was prescribed bed rest by any physician, and the 
April 2006 VA examiner specifically noted that the veteran 
had not had any incapacitating spells where he was ordered to 
bed by a doctor in the last year.  Therefore, the Board finds 
that the veteran is not entitled to a higher initial 
evaluation under the rating criteria in effect as of 
September 23, 2002.

In considering the evidence of record under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's degenerative disc disease of the 
lumbar spine.  As previously discussed, the veteran does not 
have incapacitating episodes with a total duration of at 
least two weeks but less than four during the past 12 months.  
In addition, the evidence of record does not indicate that 
the veteran has forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
that the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees.  In fact, the April 2006 VA 
examiner indicated that the veteran has 90 degrees of forward 
flexion, 15 degrees of extension, 20 degrees of lateral 
flexion bilaterally, and rotation to 25 degrees bilaterally.  
Moreover, the veteran has not been shown to have muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  In fact, the May 2001 VA examiner 
indicated that the curvature of his lumbar spine was normal, 
and the April 2006 VA examiner noted that the veteran had a 
normal gait and did not have any weakness or paraspinous 
muscle spasm.  Thus, the veteran is not entitled to a higher 
initial evaluation under the revised rating schedule that 
became effective on September 23, 2003.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his degenerative disc disease of the lumbar 
spine.  The medical evidence of record does not identify any 
separate neurological findings or disability not already 
contemplated under the discussed pertinent criteria.  In 
fact, the May 2001 VA examiner commented that there was no 
neurologic deficit in the legs or arms, and the April 2006 VA 
examiner indicated that the veteran's knee jerks and ankle 
jerks were brisk and equal bilaterally.  Therefore, the Board 
concludes that the veteran does not suffer from additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders. See Bierman, 6 Vet. App. at 
129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's degenerative disc 
disease of the lumbar spine is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 10 percent rating, and no higher.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions.  However, the effect of the pain 
in the veteran's lumbar spine is contemplated in the 
currently assigned 10 percent disability evaluation under 
Diagnostic Code 5242.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the April 2006 VA examiner stated that 
there was no additional loss in range of motion due to pain, 
fatigue, weakness, or incoordination.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
higher initial evaluation for the veteran's degenerative disc 
disease of the lumbar spine.


B.   Bilateral Fasciitis

The veteran is currently assigned a 10 percent disability 
evaluation for his bilateral plantar fasciitis pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5279.  Under that 
diagnostic code, a 10 percent disability evaluation is the 
maximum schedular rating available for unilateral or 
bilateral anterior metatarsalgia (Morton's disease).  
Consequently, the veteran is not entitled to an increased 
evaluation under Diagnostic Code 5279.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a rating in 
excess of 10 percent for his bilateral plantar fasciitis are 
simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5276-5284 (2006).  The April 2006 VA examination did note 
that the veteran had palpable tenderness.  However, the 
veteran's skin color, temperature, texture, hair growth, 
sensation, and muscle strength were normal, and there were no 
focal lesions.  The examiner also noted that the veteran had 
normal arches and indicated that there was no valgus 
deformity.  Moreover, an x-ray did not reveal any bunions, 
spurring, or other abnormality, and the alignment and density 
were good.  It was also noted that the veteran only had 
slight supination of the first metacarpal.  In addition, the 
examiner stated that evidence of abnormal weight bearing was 
not found and that the alignment of the Achilles and 
manipulation for flatfoot were not an issue.  The Board 
further observes that a 10 percent disability evaluation 
represents the maximum schedular rating for a bilateral 
disability available under Diagnostic Codes 5277.  Therefore, 
the Board finds that the veteran is not entitled to a higher 
or separate evaluation under Diagnostic Codes 5276-5284.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's bilateral fasciitis is 
not warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions. However, the effect of the pain in the veteran's 
feet is contemplated in the currently assigned 10 percent 
disability evaluation under Diagnostic Code 5299-5279.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  In fact, the April 
2006 VA examiner specifically indicated that there was no 
evidence of painful motion, edema, weakness, instability, 
tenderness, or functional limitations.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
higher initial evaluation for the veteran's bilateral 
fasciitis.


D.  Amputation of the Distal Phalanx of the Left Middle 
Finger 

The veteran is currently assigned a noncompensable evaluation 
for amputation of the distal phalanx of the left middle 
finger pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5154.  
Under that diagnostic code, a 10 percent disability 
evaluation is warranted for amputation of the major or minor 
long finger without metacarpal resection, at proximal 
interphalangeal joint or proximate thereto.  Where the 
schedular criteria does not provide for a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2006).  A note to the regulations states that 
the single finger amputation ratings are the only applicable 
ratings for amputations of whole or part of single fingers.

The Board does observe that during the pendency of this 
appeal, VA issued new regulations for evaluating ankylosis or 
limitation of motion of single or multiple digits of one hand 
under 38 C.F.R. § 4.71a, which became effective August 26, 
2002.  However, those revisions did not affect the criteria 
for evaluating amputation of single or multiple digits.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a higher initial evaluation for 
amputation of the distal phalanx of the left middle finger.  
The medical evidence shows the veteran to have amputation of 
the major or minor long finger without metacarpal resection.  
In this regard, the April 2006 VA examiner indicated that the 
veteran had undergone four surgeries on the distal phalanx of 
the long finger and had an amputated portion of the distal 
phalanx of the middle finger of the left hand.  The nail bed 
had been completely removed, and the veteran had ankylosis of 
the distal interphalangeal joint.  It was also noted that the 
veteran had good function of the hand and that it did not 
interfere with occupation of daily activities, except that 
that it was quite sensitive and he had to be careful not to 
bump his finger against something because it was quite 
painful.  Accordingly, taking into account the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings of DeLuca, 
supra, the Board finds that the present severity of the 
disability at issue is more appropriately reflected by a 10 
percent evaluation.  The benefit of the doubt is resolved in 
the veteran's favor.  See 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.71a, Diagnostic Code 5154.

The Board has also considered whether an evaluation in excess 
of 10 percent for amputation of the distal phalanx of the 
left middle finger is warranted.  However, the medical 
evidence of record does not show the veteran to have 
amputation of the major or minor long finger with metacarpal 
resection.  Moreover, the regulations provide that the single 
finger amputation ratings are the only applicable ratings for 
amputations of whole or part of single fingers.  Therefore, 
the Board concludes that an evaluation in excess of 10 
percent for amputation of the distal phalanx of the left 
middle finger is not warranted.  


E.  Conclusion 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, the veteran's 
service-connected degenerative disc disease of the cervical 
spine, degenerative disc disease of the lumbar spine, 
bilateral fasciitis, and amputation of the distal phalanx of 
the left middle finger have not caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for hypertension is denied.

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine is denied.  

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.  

An initial evaluation in excess of 10 percent for bilateral 
plantar fasciitis is denied.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for amputation of the 
distal phalanx of the left middle finger is granted.  


REMAND

Reason for Remand: To afford the veteran a VA examination.

As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

In this case, the Board notes that the veteran was afforded a 
VA examination in May 2001 in connection with his claim for 
service connection for sinusitis.  The May 2001 VA examiner 
diagnosed the veteran with recurrent sinusitis.  However, he 
did not provide an opinion as to whether the current disorder 
was related to his symptomatology in service.  In this 
regard, the Board notes that the veteran was treated for 
acute sinusitis in January 1989, June 1993, October 1994, 
December 1997, and February 1998.  In addition, private 
medical records dated from October 2001 to March 2002 
indicate that he has been diagnosed with sinusitis following 
his separation from service.  Therefore, the Board finds that 
a medical opinion is necessary to determine the nature and 
etiology of any sinusitis that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any sinusitis that is 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records.  The examiner 
should indicate whether the veteran has a 
current diagnosis of sinusitis, and if 
so, whether it is at least as likely as 
not that the current disorder is causally 
or etiologically related to the veteran's 
symptomatology in service or is otherwise 
related to service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


